Case 2:18-cv-01844-GW-KS Document 161 Filed 04/16/19 Page 1 of 5 Page ID #:5279



1    Counsel in Signature Block
2
3
4
5                                UNITED STATES DISTRICT COURT
6                               CENTRAL DISTRICT OF CALIFORNIA

7    BLACKBERRY LIMITED,
                                                 Case Nos. 2:18-cv-01844;
8                                                2:18-cv-02693 GW(KSx)
                         Plaintiff,
9
             v.
10                                               DEFENDANTS’ NOTICE AND
   FACEBOOK, INC., WHATSAPP INC.,                MOTION TO STAY PENDING
11                                               INTER PARTES REVIEW
   and INSTAGRAM LLC,
12                                               The Hon. George H. Wu
                 Defendants.
13                                               Hearing Date: May 16, 2019
   _________________________________             Time: 8:30 A.M.
14                                               Place: Courtroom 9D
15 SNAP INC.,
16                       Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)
                                             1          NOTICE OF MOTION TO STAY PENDING IPR
Case 2:18-cv-01844-GW-KS Document 161 Filed 04/16/19 Page 2 of 5 Page ID #:5280



1             PLEASE TAKE NOTICE that on May 16, 2019, at 8:30 a.m., or as soon as the
2    matter may be heard, in this Court, located at United States Courthouse,
3    350 West 1st Street, Los Angeles, CA, 90012, Courtroom 9D, 9th Floor, Defendants
4    Facebook, Inc.,            WhatsApp   Inc.,       and   Instagram,      LLC       (collectively,
5    the “Facebook Defendants”) and Snap Inc. (“Snap”) will and hereby do move to stay
6    this eleven-patent case pending inter partes review institution decisions by the
7    Patent Office.
8             This motion is based upon this notice, the accompanying memorandum of points
9    and authorities, the declaration of Matthew J. Brigham (and accompanying exhibits),
10   the declaration of Chad Peterman (and accompanying exhibits), the proposed order, and
11   upon such other and further matters, papers, and arguments as may be submitted to the
12   Court.
13            This motion is made following the conference of counsel pursuant to L.R. 7-3,
14   which took place on April 5 and April 9, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)
                                                   2         NOTICE OF MOTION TO STAY PENDING IPR
Case 2:18-cv-01844-GW-KS Document 161 Filed 04/16/19 Page 3 of 5 Page ID #:5281



1
2    Dated: April 16, 2019              RESPECTFULLY SUBMITTED,

3
4                                       /s/ Heidi L. Keefe
5                                       COOLEY LLP
6                                       HEIDI L. KEEFE (178960)
                                        (hkeefe@cooley.com)
7                                       MARK R. WEINSTEIN (193043)
8                                       (mweinstein@cooley.com)
                                        MATTHEW J. BRIGHAM (191428)
9                                       (mbrigham@cooley.com)
10                                      3175 Hanover Street
                                        Palo Alto, CA 94304-1130
11                                      Telephone: (650) 843-5000
12                                      Facsimile: (650) 849-7400
13
                                        COOLEY LLP
14                                      MICHAEL G. RHODES (116127)
                                        (rhodesmg@cooley.com)
15
                                        101 California Street, 5th Floor
16                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
17
                                        Facsimile: (415) 693-2222
18
                                        Attorneys for Defendants
19
                                        FACEBOOK, INC., WHATSAPP INC.,
20                                      INSTAGRAM, INC., and
                                        INSTAGRAM, LLC
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)
                                          3       NOTICE OF MOTION TO STAY PENDING IPR
Case 2:18-cv-01844-GW-KS Document 161 Filed 04/16/19 Page 4 of 5 Page ID #:5282



1    DATED: April 16, 2019              RESPECTFULLY SUBMITTED,
2
3                                   By /s/ Yar R. Chaikovsky
                                       PAUL HASTINGS LLP
4                                      YAR R. CHAIKOVSKY (SB# 175421)
                                       yarchaikovsky@paulhastings.com
5                                      PHILIP OU (SB# 259896)
                                       philipou@paulhastings.com
6                                      DAVID OKANO (SB# 278485)
                                       davidokano@paulhastings.com
7                                      1117 S. California Avenue
                                       Palo Alto, California 94304
8                                      Telephone: 1(650) 320-1800
                                       Facsimile: 1(650) 320-1900
9
                                        CHAD J. PETERMAN (Pro Hac Vice)
10                                      chadpeterman@paulhastings.com
                                        200 Park Avenue
11                                      New York, New York 10166
                                        Telephone: (212) 319-6000
12                                      Facsimile: (212) 319-4090
13                                      THOMAS ZACCARO (SB# 183241)
                                        thomaszaccaro@paulhastings.com
14                                      515 South Flower Street
                                        Twenty-Fifth Floor
15                                      Los Angeles, California 90071
                                        Telephone: (213) 683-6000
16                                      Facsimile: (213) 996-3146
17                                      Attorney for Defendant Snap Inc.
18
19
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)
                                          4       NOTICE OF MOTION TO STAY PENDING IPR
Case 2:18-cv-01844-GW-KS Document 161 Filed 04/16/19 Page 5 of 5 Page ID #:5283



1                                  FILER’S ATTESTATION
2            I, Heidi L. Keefe, am the ECF user whose ID and password are being used to file
3    this DEFENDANTS’ NOTICE AND MOTION TO STAY PENDING INTER
4    PARTES REVIEW. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby attest that counsel for
5    Snap concurred in the filing of this document.
6
7                                           /s/ Heidi L. Keefe
                                                Heidi L. Keefe
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)
                                               5       NOTICE OF MOTION TO STAY PENDING IPR
